DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the GM cryocooler according to claim 12, further comprising wherein “the pressure equalization flow path is a hollow portion which extends inside the valve rotor in a valve radial direction, and defines a first pressure equalization flow path contour and a second pressure equalization flow path contour on the rotor plane, 
the first pressure equalization flow path contour is positioned between the high pressure flow path and the low pressure flow path in a circumferential direction around a valve rotation axis on the rotor plane, 
the second pressure equalization flow path contour is positioned between the high pressure flow path and the low pressure flow path in the circumferential direction around the valve rotation axis on the rotor plane, and 
the second pressure equalization flow path contour is positioned on a side opposite to the first pressure equalization flow path contour on the rotor plane.”

The Examiner would like to put on the record that having flow paths within the rotor and stator of a rotary valve are well known in the art as evidenced by Xu discussed below.  

Mizuno teaches a GM cryocooler (Fig. 1) comprising: a valve rotor (“rotary valve”, paragraph 0073, “…while these valves V1 through V5 may be replaced with a valve plate and an valve body that form a known rotary valve”) that comprises:
a first high pressure flow path (comprising 61, 63, within V1 and within V3 )
a first low pressure flow path (comprising 62, 64 within V2 and within V4), and
a first pressure equalization flow path (annotated by Examiner in Figure 1), and
a valve group (comprising V1-V5) that comprises:
a first intake valve (V1) that is configured to intake a working gas (working gas compressed by compressor 8) into a first gas chamber (within 2 where displacer 3 is located), the first high pressure flow path is a portion of the first intake valve,
a first exhaust valve (V2) that is configured to exhaust the working gas from within the first gas chamber, the first low pressure flow path is a portion of the first exhaust valve, and
a second intake valve (V3) that is configured to intake the working gas into a second gas chamber (within 4), the high pressure flow path is a portion (portion witin V3) of the second intake valve,

a pressure equalizing valve (V5) that is configured to perform pressure equalization between the first gas chamber and a second gas chamber (within 4), the first pressure equalization flow path is a portion (path within V5 is a portion of the pressure equalizing valve) of the pressure equalizing valve;
wherein: 
the high pressure flow path is configured to always be physically connected to a discharge port of a compressor (discharge port of 12), 
the low pressure flow path is configured to always be connected (physically) to a suction port (suction port of 8) of the compressor.


    PNG
    media_image1.png
    740
    692
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Mizuno.

Although Mizuno teaches the rotary valve in paragraph 0073, details are not shown explicitly and therefore Xu (US 2011/0094244) is used to teach the structure known in the art of what a rotary valve comprises.  Broadly, that is a rotor and a stator, both of which have flow paths that are connected to each other depending on the relative rotation of the rotor to the stator.

Xu teaches a cryocooler comprising a compressor which supplies high pressure refrigerant to multiple paths synchronously by using a group of valves (Fig. 3, V1-V6) .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763